 
Exhibit 10.1

 
[fe_logo2.jpg]




June 1, 2009


Amendment to 2007-2009 Performance Share Award Agreement and 2007-2010
Performance-Adjusted Restricted Stock Unit Award Agreement


Based on our discussion on May 28, 2009 during the Executive Council meeting, I
agree to modify the terms of my 2007-2009 Performance Share Award Agreement and
my 2007-2010 Performance-Adjusted Restricted Stock Unit Award Agreement provided
under the terms of the FirstEnergy Corp. 2007 Incentive Plan (the Plan). Section
18.3 of the Plan states no termination, amendment, suspension, or modification
of this Plan or an Award Agreement shall materially and adversely affect an
Award previously granted under the this Plan without the written consent of the
Participant who received such an Award.


§  
Whereas, in order for the Company to align Executive Council members’ payments
from the Long-Term Incentive Program (LTIP) with payments from the FirstEnergy
Corp. Savings Plan (the Savings Plan) and Short-Term Incentive Program (STIP)
for all employees, the parties agree that they desire the ability to adjust the
payments from the LTIP for members of Executive Council based on actual
performance results and the ability to pay the Savings Plan bonus match and the
STIP payout to all employees,

§  
Therefore, effective June 1, 2009, it is agreed that if the actual amount paid
for the Savings Plan bonus match and/or the STIP are paid at a percentage less
than the established target, the LTIP payments for my 2007-2009 Performance
Share Award Agreement and 2007-2010 Performance-Adjusted Restricted Stock Unit
Award Agreement will be amended to pay at a corresponding reduced ratio of the
Savings Plan bonus match and the STIP payout to all employees.








     
Anthony J. Alexander
 
Date
President & Chief Executive Officer
                           
Catherine Rein
 
Date
Compensation Committee, Chair
   

















 
 

--------------------------------------------------------------------------------

 

